Citation Nr: 1747146	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-43 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis.

2. Entitlement to an initial rating in excess of 10 percent for right hip osteoarthritis prior to August 30, 2013, and a rating higher than 20 percent thereafter.

3. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to June 1987.

This appeal is before the Board of Veterans' Appeals (Board) from January and August 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript is of record.  

The Board remanded the appeal in July 2012.  In May 2014, the Board denied the Veteran's increased rating claims and again remanded her claim for a TDIU.  She appealed the adverse determinations to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2014, the Veteran, through her attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a December 2014 Order, the Court granted the motion, and remanded the appeal to the Board for action consistent with the terms of the JMR. The Board then remanded the appeal in February 2015 for additional adjudication by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In October 2016, the Veteran filed a claim for increased disability ratings for her left foot plantar fasciitis, which is on appeal, and for her post-traumatic stress disorder. On the claim form, the Veteran indicated that she received private treatment for one of the claimed disorders, although it is not clear for which disability she receives private treatment. In November 2016, VA sent the Veteran an authorization for the release of these private medical treatment records. The Veteran has not responded. However, the Veteran should be given a final opportunity to provide authorization for and identify the relevant private treatment records. 

Additionally, in Sharp v. Shulkin, No. 16-1385, (Vet App. September 6, 2017), the Court held that when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), it is not adequate for the examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare. The Court held that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay statements of Veterans. The Court further held that an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The Court found that a VA medical examination was inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding his flares by alternative means. The Veteran's previous VA medical examinations related to her right hip osteoarthritis do not include these findings, although the Veteran reported flare-ups. Therefore, remand is required for a new VA medical examination. 

The Veteran's claim for a TDIU is inextricably intertwined with the Veteran's claims for higher disability ratings. Therefore, this claim should also be readjudicated, along with the Veteran's other claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with authorization forms for her to complete and return for any private treatment the Veteran has received for her claimed conditions. The AOJ should then request all of these records and document all steps to do so in the Veteran's claims file. 

2. Schedule the Veteran for a VA medical examination to evaluate the nature and severity of her bilateral foot and right hip disabilities. All indicated tests and studies must be performed. This testing must include range of motion testing for the following areas: active motion, passive motion, weight-bearing and nonweight-bearing. Full range of motion testing must also be conducted on the left hip.

The examiner must provide an opinion as to additional functional loss during flare-ups for any disability for which the Veteran reports flare-ups. The examiner is instructed that the Court has held that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up. The examiner must offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran. The examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The examiner must ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means.

The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed. The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability. A complete rationale for any opinions expressed must be provided. 

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims, including the claim for a TDIU. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and her representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




